department of the treasury internal_revenue_service u u u washington d c nov tax_exempt_and_government_entities_division uniform issue list set ep rat legend dear this is in response to a letter dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code you submitted the following facts and representations under penalties of perjury in support of your request taxpayer a age represents that he received a distribution from ira x totaling amount p taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to a misunderstanding that led to amount p being placed into a non-ira account taxpayer a further represents that amount p has not been used for any purpose other than the intended rollover on taxpayer a’s retirement in taxpayer a’s savings in a k account with his former employer were rolled over to ira x in order to receive a higher rate of return on date taxpayer a withdrew amount p from ira x with financial_institution m for the purpose of rolling amount p over to aniracd with financial_institution n however on date taxpayer a met with a representative of financial_institution n to accomplish the rollover at which time there was a misunderstanding as to what type of account should be opened amount p was placed in a non-ira rather than an ira account with financial_institution n taxpayer a realized his mistake in may of and deposited amount p plus earnings back into ira x on date based on the above facts and representations taxpayer a requests that the internal_revenue_service the service waive the 60-day rollover requirement under sec_408 of the code with respect to the distribution of amount p sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a is consistent with his assertion that he intended to roll over amount p into another ira but he inadvertently placed amount p into a non-ira account a few months later as soon as he realized his mistake taxpayer a placed amount p back into ira x therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount p from ira x provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amount p will be considered a rollover_contribution within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact sincerely yours carbo al watling carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice
